Citation Nr: 1504973	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The June 2013 Board hearing transcript is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In July 2013 a waiver for initial RO review was received from the Veteran for additionally submitted evidence.  

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Coronary artery disease did not manifest in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in March 2011.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in October 2012.  The Board finds the service and post-service treatment records and the VA examination are adequate to decide the Veteran's claim.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  The file was left open for 60 days to provide an opportunity to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease to include arteriosclerosis and organic heart disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The Veteran in statements and testimony contends that he has heart disease due to the second hand smoke he was exposed to in service when playing in clubs as a trombonist in the Air Force Band.  

Service treatment records do not document any heart problems.  An inservice x-ray in April 1969 shows that the heart was within normal limits.  On the induction examination in July 1968, a periodic examination in January 1972, and on the separation examination in June 1972 the heart was evaluated as normal.  On the June 1972 report of medical history upon separation from service the Veteran denied having heart problems.  

After service private medical records in March 2000 show that the Veteran went to the emergency room and reported having a "racing" heart.  In March 2000 the records show that he had an assessment of palpitations and tachycardia by history.  In February 2001 the records show that six years earlier the Veteran had irregular heartbeats.  He was diagnosed with coronary artery disease status post bypass graft in 2001, with stents placed in 2004 and 2007.  See, e.g., private treatment record in October 2009.  

There is no evidence of heart disease during service or for many years after service.  In particular, there is no evidence that heart disease was manifested within one year of service.  Based upon the normal findings during service, it must be concluded that he did not have characteristic manifestations during service.  38 C.F.R. 
§ 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, there is no lay or medical evidence of the disease process within 1 year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, he has asserted that the remote disease is due to inservice events.  38 C.F.R. § 3.303(d). 

The evidence includes a favorable private opinion dated in July 2013 and a VA examination in October 2012 where the examiner rendered an unfavorable opinion.  

As for the July 2013 private opinion, the examiner stated that although he cannot state with certainty whether the Veteran's cardiovascular problems were caused by secondary smoke exposure in service, he opined that since the Veteran had significant disease at a relatively early age without other major causes, it is likely that the secondary smoke exposure was a major cause.  

On VA examination in October 2012, the examiner after reviewing the file and examining the Veteran opined that the Veteran's heart disease was less likely than not incurred in or caused by the Veteran's exposure to second hand smoke in service for the following reasons.  First, the Veteran's cardiac issues developed approximately around 2000, which is many years after service.  Second, the Veteran had a coronary artery bypass graft (CABG) in 2001 with a stent in 2004, without the treatment records referencing any degree of tobacco product exposure that he may have had after leaving service.  Third, the Veteran has a family history of coronary disease, where both his father and brother died from coronary disease.  Fourth, the Veteran had hyperlipidemia with no record of treatment from 1972 until his CABG in 2001.  Fifth, the Veteran has hypertension, with no record of control from 1972 until 2001.  Fifth, the Veteran does not have chronic obstructive pulmonary disease (COPD) from the claimed tobacco exposure as the calcification found are from histoplasmosis at age 8 and there are no COPD changes.  Sixth, second hand smoke is not completely agreed upon as a risk factor for heart disease as many studies have refuted this claim.  Furthermore, remote exposure to second hand smoke decades ago is not considered to be a high risk for heart disease.  

The VA examiner concluded that all the cardiac risk factors (to include male sex, family history, hypertension, hyperlipidemia as well as remote tobacco exposure) all may contribute to heart disease.  The examiner continued to explain that second hand smoke exposure 29 years earlier during service is very unlikely to be the main cause of the Veteran's heart disease and all the other risk factors are far more likely to be a current trigger of heart problems.  The examiner thus concluded that "even though there may be a remote added risk from long time ago tobacco product exposure, it is VERY UNLIKELY (far less than 50 percent probable) to be a significant factor in the current coronary artery disease now expressed."  

There also is a private opinion in June 2013 that neither weighs in favor or against the claim as the examiner stated that while research indicates that second hand smokes increased the risk of heart disease, a percentage cannot be assigned to the Veteran's situation.  

As presented above, review of the record shows that there are medical opinions which are favorable and not favorable to the claim on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable October 2012 VA opinion.  The Board rejects the favorable July 2013 private medical opinion as the examiner based it on an inaccurate factual premise by stating that other than second hand smoke there were no other the major cause of heart disease when in fact the Veteran had numerous other risk factors (such as family history, hypertension, and hyperlipidemia) that the private examiner did not consider.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons the Board's finds that the private examiner's favorable opinion is of little probative value.  Conversely, the October 2012 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's heart disability, history and relevant longitudinal complaints in proffering the opinion.

The Board has also considered the numerous articles submitted by the Veteran which discuss the increased risks of coronary artery disease from exposure to secondhand smoke.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the articles submitted by the Veteran do not contain any information or analysis specific to the Veteran's case. As such, the article evidence submitted by the Veteran is of limited probative value.

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's personnel records show that he was trombone player during service.  The Veteran's statements that he was exposed to second hand smoke in service are credible as they are consistent with the circumstances of his service as he performed at clubs where exposed to second hand smoke.  See 38 U.S.C.A. § 1154(a).  However, the Veteran's statements that his heart disease is due to his exposure to second hand smoke during service are outweighed by the October 2012 VA examiners' opinion that his coronary artery disease was not at least as likely as not caused by his second hand smoke exposure during service.  This opinion is highly probative as it reflected the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's heart disease as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his coronary artery disease is related to service, the onset and etiology of the disorder is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here he is competent to report what he has been told or informed by the private examiner and the articles.  However, such lay evidence is of no greater probative value than the evidence upon which it is based.  In this regard, the private opinion and the articles are of less probative value than the reasoned VA opinion.  

There is no evidence of heart disease shown in service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. 
§ 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, there is no assertion of continuity of symptomatology and there is no evidence of heart disease within one year of separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303(b), 3.307, 3.309.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for coronary artery disease (claimed as heart disease due to excessive exposure to smoke), that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for coronary artery disease (claimed as heart disease due to excessive exposure to smoke) is denied.



REMAND

The Veteran currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as on the March 2011 VA audiological examination he had 60 decibels at 3000 Hertz in the right ear and 85 decibels at 3000 Hertz in the left ear.  Although on the June 1972 report of medical history upon separation from service the Veteran denied having hearing loss, in statements and testimony he contends that his current bilateral hearing loss disability is due to his acoustic trauma during service as a trombone player in the Air Force Band.  

On the March 2011 VA audiological examination, the examiner opined that it was less likely than not that the Veteran's hearing loss disability is the result of noise exposure during service as the enlistment and discharge audiograms show that hearing was within the normal limits with no standard threshold shifts seen.  The Board finds that the examiner's opinion is inadequate as he did not address the upward shift in thresholds tested on the July 1968 induction examination, January 1972 periodic examination, and the June 1972 separation examination.  The absence of inservice evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to inservice injury, or whether they are more properly attributable to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiology examination to determine the nature and likely etiology of his current bilateral hearing loss disability.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner 

is asked to determine the following: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability is related to the Veteran's noise exposure in service.  

For purposes of the opinion being sought, the examiner should specifically address the following:

a.) The Veteran's military occupational specialty as a trombone player in the Air Force Band. 

b.) The upward shift in some of the tested thresholds shown on the audiogram in June 1968 (thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were all 0 in both ears with the exception of 5 decibels at 4000 Hertz in the left ear) when compared to the January 1972 audiogram (thresholds in decibels at 500, 1000, 2000, 3,000, and 4000 Hertz were all 5 in both ears with the exception of 25 decibels at 4000 Hertz in the left ear) and the June 1972 audiogram on separation (thresholds in decibels at 500, 1000, 2000, 3,000, and 4000 Hertz were all 5 in both ears).  

c.) Any medical principles which apply to the facts and medical issues at hand, to include the known causes of the hearing loss disability and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.  The examiner must provide a complete rationale for any opinion offered.
   
2. If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


